Citation Nr: 0736806	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1961 to April 
1965 and from December 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision issued by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's hypertension does not manifest diastolic 
pressures predominantly 100 or more or systolic pressures 
predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§
4.1 - 4.14, 4.25, 4.41, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, this decision affirms the RO's denial of the 
issue pertaining to hypertension secondary to type II 
diabetes mellitus, and the veteran is therefore not 
prejudiced in regards to lack of Dingess notice. Proceeding 
with this matter in its procedural posture would not 
therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded  a VA examination. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

In May 2003, the veteran filed a claim for service connection 
for hypertension secondary to his service-connected type II 
diabetes mellitus. This claim was granted by the RO in a 
September 2004 decision, assigning a noncompensable 
disability evaluation effective May 28, 2002. The veteran 
contends that his hypertension is more severe than the 
current noncompensable disability evaluation reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, as in this case, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures 
predominantly 160 or more, or for an individual with a 
history of diastolic pressures predominantly 100 or more who 
require continuous medication for control. The next higher 20 
percent evaluation contemplates hypertension with diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

The evidence for consideration consists of VA medical 
records, including the report of an April 2004 VA 
examination. However, the severity of the veteran's disorder  
does not meet the criteria for the next higher 10 percent 
evaluation. Blood pressure readings recorded at the time of 
the April 2004 VA examination were 150/88 and 142/82. The 
examiner diagnosed the veteran with hypertension.  

In addition, VA and private medical records from November 
1998 through April 2004 show few systolic readings greater 
than 160. Multiple recorded blood pressure readings during 
the aforementioned period, only 3 were noted to be above 100 
diastolic. Although the veteran requires medication for his 
hypertension, there clearly is no history of diastolic 
pressures predominantly above 100 or systolic pressures 
predominantly above 160.  Therefore, the Board finds that the 
medical evidence is against the veteran's claim for an 
increased evaluation for his hypertension.


ORDER

A compensable evaluation for hypertension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


